DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-3, 5-20 of this application is patentably indistinct from claim 1-20 of Application No. 17/404,051. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasangohar et al (US 20210233641) in view of Veltz (US 20170173262).
Regarding claim 1, Sasangohar discloses utilizing a wearable computing device 200 to detect an arousal event of a user (Fig. 2, section 0017, A smartwatch e.g., a watch with computational processing and networking functionality equipped with heartbeat sensors), comprising: receiving 302 , from one or more sensors 102, 104  on the wearable computing device 200, data indicative of the arousal event (Fig. 3, section 0017, 0021,  heartbeat sensors and, optionally, accelerometers may serve to acquire heartbeat and accelerometer data and provide a physically perceptible e.g., visual, audio, or mechanical/vibration alert if a SAR event occurs and, optionally, allow the user to confirm or deny, or independently report, SAR episodes, e.g., via double-tap on a touch-sensitive face of the smartwatch. Acquisition of time-series heartbeat data , and optionally time-series accelerometer data. Data acquisition is generally continuous, although conditions of the sensor, device, and/or patient may sometimes result in missing data values within the time series. In some embodiments, the (analog) heartbeat sensor signal is sampled at a rate sufficient to resolve the waveforms of individual heartbeats), the data indicative of the arousal event comprises electrodermal activity (EDA) data captured using the one or more sensors, the one or more sensors comprising at least one EDA sensor (section 0013, Heartbeat sensors 102 are generally any sensors capable of measuring, when worn by a patient, the patient's heart rate and/or waveforms associated with the heartbeat. A common type of heartbeat sensor operates on the principle of photo plethysmography (PPG), which involves illuminating the skin (e.g., with a light-emitting diode (LED) and measuring the light reflected or transmitted to a photodiode to detect blood volume changes in the microvascular tissue in and/or immediately underneath the skin. PPG sensors are often worn on the finger (or, alternatively, toe) or on the ear lobes or forehead. Electrocardiogram (ECG) sensors including a set of (one or more) electrodes placed in contact with the patient's skin may also serve as heartbeat sensors); classifying the data indicative of the arousal event into a plurality of bins 306, 308, the plurality of bins corresponding to periods of time (Fig. 3, section 0021, The heartbeat e.g., heart rate data is preprocessed and/or featurized to generate the input for a subsequently employed classification algorithm. In some embodiments, preprocessing the data involves windowing. For example, time-series heart rate data may be aggregated over one-minute sliding windows each containing, e.g., 12 data samples for 0.2 Hz heart rate data with 50% overlap between adjacent windows. Of course, other window sizes e.g., a few minutes in length and/or measurement rates may also be use); determining at least one bin of the plurality of bins exceeds a threshold (Fig. 3, section 0023,  the machine-learning classification algorithm outputs, for each time window, the probability that a SAR event occurred during that window. With a specified threshold, this probability can be converted into a binary classification i.e., normal versus SAR event. In accordance with various embodiments, the data pre-processing and classification happen in real time, allowing immediate action to be taken in the event the patient experiences a SAR episode); and in response to the at least one bin exceeding the threshold, providing, via a display screen of the wearable computing device, a notification 316, 324 to the user identifying the arousal event (Fig. 3, section 0025-0026, detection of a SAR event in, the patient may be alerted of the occurrence of such event, e.g., by a visual, audible, or tactile e.g., vibration signal. the system may provide or offer media content geared towards calming the patient. Such content may include, e.g., calming music/sounds and/or images/video, and/or instructions whether provided in text, image, or audio form, or a combination thereof for certain calming, stress-reducing breathing, muscle-relaxation, mindfulness, or other exercises).
However Sasangohar does not disclose EDA sensors that measures, at least a skin conductance response to sweat or moisture on the skin of the user. Veltz discloses EDA sensors that measures, at least a skin conductance response to sweat or moisture on the skin of the user (sections 0292, 0293, Some probes can measure the conductivity of sweat. An e-textile device e.g. shirt, pants, socket, belt, etc. can comprise electrical conductive fibers). This allows for proper detection of skin conductance. Therefore it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the device of Sasangohar by adding EDA sensors that measures, at least a skin conductance response to sweat or moisture on the skin of the user as taught by Veltz in order to facilitate proper detection of skin conductance.
Concerning claim 2, Sasangohar discloses the arousal event is caused by a sympathetic nervous system response of the user (Section 0010, heartbeat data of a patient is acquired and analyzed in real-time, using machine-learning-based classification, to detect when a SAR clinical event).
With respect to claim 3, Sasangohar discloses the notification comprises a recommendation for the user as to how to lower the sympathetic nervous system response (Fig. 3, section 0025-0026, detection of a SAR event in, the patient may be alerted of the occurrence of such event, e.g., by a visual, audible, or tactile e.g., vibration signal. the system may provide or offer media content geared towards calming the patient. Such content may include, e.g., calming music/sounds and/or images/video, and/or instructions whether provided in text, image, or audio form, or a combination thereof for certain calming, stress-reducing breathing, muscle-relaxation, mindfulness, or other exercises).
Concerning claim 5, Sasangohar discloses the data indicative of the arousal event comprises electrocardiography (ECG) data captured using the one or more sensors, the one or more sensors comprising at least one ECG sensor (section 0013, Electrocardiogram (ECG) sensors including a set of (one or more) electrodes placed in contact with the patient's skin may also serve as heartbeat sensors).
With respect to claim 6, Sasangohar discloses transforming the data 308 indicative of the arousal event (section 0022, Features derived from the preprocessed heartbeat data may include statistical features e.g., mean, variance, and quantiles or other distributional parameters computed for each time window, spectral features e.g., Fourier and wavelet components, and/or non-linear or other features e.g., sample entropy, time of last maximum value, frequency of minimum and maximum values, etc. Among the large number of possible features, a smaller set of features to be computed may be selected based on associated high resulting classification performance).
Regarding claim 7, Sasangohar discloses transforming the data indicative of the arousal event comprises at least one of computing a derivative of the data, averaging the data over the plurality of bins, normalizing the data, or filtering the data (section 0022, Features derived from the preprocessed heartbeat data may include statistical features e.g., mean, variance, and quantiles or other distributional parameters computed for each time window, spectral features e.g., Fourier and wavelet components, and/or non-linear or other features e.g., sample entropy, time of last maximum value, frequency of minimum and maximum values, etc. Among the large number of possible features, a smaller set of features to be computed may be selected based on associated high resulting classification performance).
Concerning claim 8, Sasangohar discloses activating, upon receiving an input from the user, an arousal monitoring service; providing, to the user, instructions to data acquisition; and determining user contact with the wearable computing device for the data acquisition is sufficient (section 0027, Patients may, for instance, be asked to wear heartbeat sensors e.g., as integrated into smartwatches continuously for a period of time, and to immediately report any SAR clinical events they perceive during that time period via a suitable user input, e.g., a double-tap or other touch based gesture performed on a touchscreen of the smartwatch or other device; such self-reported SAR events are stored along with a time stamp).
With respect to claim 9, Sasangohar discloses the threshold comprises at least one of an activity value, a percentage over a baseline, or a number of arousal events over a period of time (section 0023-0024, With a specified threshold, this probability can be converted into a binary classification (i.e., normal versus SAR event). In accordance with various embodiments, the data pre-processing and classification happen in real time, allowing immediate action to be taken in the event the patient experiences a SAR episode).
Regarding claim 10, Sasangohar discloses wearable computing device 200, comprising a display screen (Fig. 2, section 0017, A smartwatch e.g., a watch with computational processing and networking functionality equipped with heartbeat sensors); one or more sensors 102, 104 (Fig. 1, Fig. 3, section 0017, 0021,  heartbeat sensors and, optionally, accelerometers may serve to acquire heartbeat and accelerometer data and provide a physically perceptible e.g., visual, audio, or mechanical/vibration alert if a SAR event occurs and, optionally, allow the user to confirm or deny, or independently report, SAR episodes, e.g., via double-tap on a touch-sensitive face of the smartwatch. Acquisition of time-series heartbeat data , and optionally time-series accelerometer data. Data acquisition is generally continuous, although conditions of the sensor, device, and/or patient may sometimes result in missing data values within the time series. In some embodiments, the (analog) heartbeat sensor signal is sampled at a rate sufficient to resolve the waveforms of individual heartbeats); at least one processor (Fig. 1, section 0012, 0017, the computational facility 106 includes a suitable combination of hardware and/or software, such as one or more hardware processors and memory storing processor-executable instructions providing the computational functionality described herein, and/or appropriately configured special-purpose processors or circuitry e.g., a digital signal processor (DSP), application-specific integrated circuit (ASIC), field-programmable gate array (FPG), or the like. A smartwatch e.g., a watch with computational processing and networking functionality equipped with heartbeat sensors); and memory i118, 120, 122 including instructions that, when executed by the at least one processor (section 0012, the computational facility 106 includes a suitable combination of hardware and/or software, such as one or more hardware processors and memory storing processor-executable instructions providing the computational functionality described herein, and/or appropriately configured special-purpose processors or circuitry e.g., a digital signal processor (DSP), application-specific integrated circuit (ASIC), field-programmable gate array (FPG), or the like), cause the at least one processor to: receive, from one or more sensors on the wearable computing device, data indicative of an arousal event (Fig. 3, section 0017, 0021,  heartbeat sensors and, optionally, accelerometers may serve to acquire heartbeat and accelerometer data and provide a physically perceptible e.g., visual, audio, or mechanical/vibration alert if a SAR event occurs and, optionally, allow the user to confirm or deny, or independently report, SAR episodes, e.g., via double-tap on a touch-sensitive face of the smartwatch. Acquisition of time-series heartbeat data , and optionally time-series accelerometer data. Data acquisition is generally continuous, although conditions of the sensor, device, and/or patient may sometimes result in missing data values within the time series. In some embodiments, the (analog) heartbeat sensor signal is sampled at a rate sufficient to resolve the waveforms of individual heartbeats), the data indicative of the arousal event comprises electrodermal activity (EDA) data captured using the one or more sensors, the one or more sensors comprising at least one EDA sensor (section 0013, Heartbeat sensors 102 are generally any sensors capable of measuring, when worn by a patient, the patient's heart rate and/or waveforms associated with the heartbeat. A common type of heartbeat sensor operates on the principle of photo plethysmography (PPG), which involves illuminating the skin (e.g., with a light-emitting diode (LED) and measuring the light reflected or transmitted to a photodiode to detect blood volume changes in the microvascular tissue in and/or immediately underneath the skin. PPG sensors are often worn on the finger (or, alternatively, toe) or on the ear lobes or forehead. Electrocardiogram (ECG) sensors including a set of (one or more) electrodes placed in contact with the patient's skin may also serve as heartbeat sensors); classify the data indicative of the arousal event into a plurality of bins, the plurality of bins corresponding to periods of time (Fig. 3, section 0021, The heartbeat e.g., heart rate data is preprocessed and/or featurized to generate the input for a subsequently employed classification algorithm. In some embodiments, preprocessing the data involves windowing. For example, time-series heart rate data may be aggregated over one-minute sliding windows each containing, e.g., 12 data samples for 0.2 Hz heart rate data with 50% overlap between adjacent windows. Of course, other window sizes e.g., a few minutes in length and/or measurement rates may also be use); determine at least one bin of the plurality of bins exceeds a threshold (Fig. 3, section 0023,  the machine-learning classification algorithm outputs, for each time window, the probability that a SAR event occurred during that window. With a specified threshold, this probability can be converted into a binary classification i.e., normal versus SAR event. In accordance with various embodiments, the data pre-processing and classification happen in real time, allowing immediate action to be taken in the event the patient experiences a SAR episode); and in response to the at least one bin exceeding the threshold, provide, via the display screen, a notification 316, 324 to a user identifying the arousal event (Fig. 3, section 0025-0026, detection of a SAR event in, the patient may be alerted of the occurrence of such event, e.g., by a visual, audible, or tactile e.g., vibration signal. the system may provide or offer media content geared towards calming the patient. Such content may include, e.g., calming music/sounds and/or images/video, and/or instructions whether provided in text, image, or audio form, or a combination thereof for certain calming, stress-reducing breathing, muscle-relaxation, mindfulness, or other exercises).
However Sasangohar does not disclose EDA sensors that measures, at least a skin conductance response to sweat or moisture on the skin of the user. Veltz discloses EDA sensors that measures, at least a skin conductance response to sweat or moisture on the skin of the user (sections 0292, 0293, Some probes can measure the conductivity of sweat. An e-textile device e.g. shirt, pants, socket, belt, etc. can comprise electrical conductive fibers). This allows for proper detection of skin conductance. Therefore it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the device of Sasangohar by adding EDA sensors that measures, at least a skin conductance response to sweat or moisture on the skin of the user as taught by Veltz in order to facilitate proper detection of skin conductance.
Concerning claim 11, Sasangohar discloses the arousal event is caused by a sympathetic nervous system response of the user, and wherein the notification comprises a recommendation for the user as to how to lower the sympathetic nervous system response (Fig. 3, sections 0010, 0025-0026s, heartbeat data of a patient is acquired and analyzed in real-time, using machine-learning-based classification, to detect when a SAR clinical event. Detection of a SAR event in, the patient may be alerted of the occurrence of such event, e.g., by a visual, audible, or tactile e.g., vibration signal. the system may provide or offer media content geared towards calming the patient. Such content may include, e.g., calming music/sounds and/or images/video, and/or instructions whether provided in text, image, or audio form, or a combination thereof for certain calming, stress-reducing breathing, muscle-relaxation, mindfulness, or other exercises).
With respect to claim 12, Sasangohar discloses the one or more sensors comprises one or more electrocardiography (ECG) sensors, wherein the data indicative of the arousal event further comprises ECG data (section 0013, Heartbeat sensors 102 are generally any sensors capable of measuring, when worn by a patient, the patient's heart rate and/or waveforms associated with the heartbeat. A common type of heartbeat sensor operates on the principle of photo plethysmography (PPG), which involves illuminating the skin (e.g., with a light-emitting diode (LED) and measuring the light reflected or transmitted to a photodiode to detect blood volume changes in the microvascular tissue in and/or immediately underneath the skin. PPG sensors are often worn on the finger (or, alternatively, toe) or on the ear lobes or forehead. Electrocardiogram (ECG) sensors including a set of (one or more) electrodes placed in contact with the patient's skin may also serve as heartbeat sensors).
Regarding claim 13, Sasangohar discloses the instructions, when executed by the least one processor, further cause the at least one processor to: transform the data indicative of the arousal event (section 0022, Features derived from the preprocessed heartbeat data may include statistical features e.g., mean, variance, and quantiles or other distributional parameters computed for each time window, spectral features e.g., Fourier and wavelet components, and/or non-linear or other features e.g., sample entropy, time of last maximum value, frequency of minimum and maximum values, etc. Among the large number of possible features, a smaller set of features to be computed may be selected based on associated high resulting classification performance).
Concerning claim 14, Sasangohar discloses transforming the data indicative of the arousal event comprises at least one of computing a derivative of the data, averaging the data over the plurality of bins, normalizing the data, or filtering the data (section 0022, Features derived from the preprocessed heartbeat data may include statistical features e.g., mean, variance, and quantiles or other distributional parameters computed for each time window, spectral features e.g., Fourier and wavelet components, and/or non-linear or other features e.g., sample entropy, time of last maximum value, frequency of minimum and maximum values, etc. Among the large number of possible features, a smaller set of features to be computed may be selected based on associated high resulting classification performance).
With respect to claim 15, Sasangohar discloses the instructions, when executed by the least one processor, further cause the at least one processor to:
activate, upon receiving an input from the user, an arousal monitoring service;
provide, to the user, instructions to data acquisition; and determine user contact with the wearable computing device for the data acquisition is sufficient (section 0027, Patients may, for instance, be asked to wear heartbeat sensors e.g., as integrated into smartwatches continuously for a period of time, and to immediately report any SAR clinical events they perceive during that time period via a suitable user input, e.g., a double-tap or other touch based gesture performed on a touchscreen of the smartwatch or other device; such self-reported SAR events are stored along with a time stamp).
Regarding claim 16, Sasangohar discloses the threshold comprises at least one of an activity value, a percentage over a baseline, or a number of arousal events over a period of time (section 0023-0024, With a specified threshold, this probability can be converted into a binary classification (i.e., normal versus SAR event). In accordance with various embodiments, the data pre-processing and classification happen in real time, allowing immediate action to be taken in the event the patient experiences a SAR episode).
Concerning claim 17, Sasangohar discloses non-transitory computer-readable storage medium comprising instructions that, when executed by at least one processor (section 0012, the computational facility 106 includes a suitable combination of hardware and/or software, such as one or more hardware processors and memory storing processor-executable instructions providing the computational functionality described herein, and/or appropriately configured special-purpose processors or circuitry e.g., a digital signal processor (DSP), application-specific integrated circuit (ASIC), field-programmable gate array (FPG), or the like), cause the at least one processor to: receive, from one or more sensors on a wearable computing device, data indicative of an arousal event (Fig. 3, section 0017, 0021,  heartbeat sensors and, optionally, accelerometers may serve to acquire heartbeat and accelerometer data and provide a physically perceptible e.g., visual, audio, or mechanical/vibration alert if a SAR event occurs and, optionally, allow the user to confirm or deny, or independently report, SAR episodes, e.g., via double-tap on a touch-sensitive face of the smartwatch. Acquisition of time-series heartbeat data , and optionally time-series accelerometer data. Data acquisition is generally continuous, although conditions of the sensor, device, and/or patient may sometimes result in missing data values within the time series. In some embodiments, the (analog) heartbeat sensor signal is sampled at a rate sufficient to resolve the waveforms of individual heartbeats), the data indicative of the arousal event comprises electrodermal activity (EDA) data captured using the one or more sensors, the one or more sensors comprising at least one EDA sensor (section 0013, Heartbeat sensors 102 are generally any sensors capable of measuring, when worn by a patient, the patient's heart rate and/or waveforms associated with the heartbeat. A common type of heartbeat sensor operates on the principle of photo plethysmography (PPG), which involves illuminating the skin (e.g., with a light-emitting diode (LED) and measuring the light reflected or transmitted to a photodiode to detect blood volume changes in the microvascular tissue in and/or immediately underneath the skin. PPG sensors are often worn on the finger (or, alternatively, toe) or on the ear lobes or forehead. Electrocardiogram (ECG) sensors including a set of (one or more) electrodes placed in contact with the patient's skin may also serve as heartbeat sensors); classify the data indicative of the arousal event into a plurality of bins, the plurality of bins corresponding to periods of time (Fig. 3, section 0021, The heartbeat e.g., heart rate data is preprocessed and/or featurized to generate the input for a subsequently employed classification algorithm. In some embodiments, preprocessing the data involves windowing. For example, time-series heart rate data may be aggregated over one-minute sliding windows each containing, e.g., 12 data samples for 0.2 Hz heart rate data with 50% overlap between adjacent windows. Of course, other window sizes e.g., a few minutes in length and/or measurement rates may also be use); determine at least one bin of the plurality of bins exceeds a threshold (Fig. 3, section 0023,  the machine-learning classification algorithm outputs, for each time window, the probability that a SAR event occurred during that window. With a specified threshold, this probability can be converted into a binary classification i.e., normal versus SAR event. In accordance with various embodiments, the data pre-processing and classification happen in real time, allowing immediate action to be taken in the event the patient experiences a SAR episode); and in response to the at least one bin exceeding the threshold, provide, via the display screen, a notification to a user identifying the arousal event (Fig. 3, section 0025-0026, detection of a SAR event in, the patient may be alerted of the occurrence of such event, e.g., by a visual, audible, or tactile e.g., vibration signal. the system may provide or offer media content geared towards calming the patient. Such content may include, e.g., calming music/sounds and/or images/video, and/or instructions whether provided in text, image, or audio form, or a combination thereof for certain calming, stress-reducing breathing, muscle-relaxation, mindfulness, or other exercises).
However Sasangohar does not disclose EDA sensors that measures, at least a skin conductance response to sweat or moisture on the skin of the user. Veltz discloses EDA sensors that measures, at least a skin conductance response to sweat or moisture on the skin of the user (sections 0292, 0293, Some probes can measure the conductivity of sweat. An e-textile device e.g. shirt, pants, socket, belt, etc. can comprise electrical conductive fibers). This allows for proper detection of skin conductance. Therefore it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the device of Sasangohar by adding EDA sensors that measures, at least a skin conductance response to sweat or moisture on the skin of the user as taught by Veltz in order to facilitate proper detection of skin conductance.
With respect to claim 18, Sasangohar discloses the one or more sensors further comprises one or more electrocardiography (ECG) sensors, wherein the data indicative of the arousal event comprises ECG data (section 0013, Heartbeat sensors 102 are generally any sensors capable of measuring, when worn by a patient, the patient's heart rate and/or waveforms associated with the heartbeat. A common type of heartbeat sensor operates on the principle of photo plethysmography (PPG), which involves illuminating the skin (e.g., with a light-emitting diode (LED) and measuring the light reflected or transmitted to a photodiode to detect blood volume changes in the microvascular tissue in and/or immediately underneath the skin. PPG sensors are often worn on the finger (or, alternatively, toe) or on the ear lobes or forehead. Electrocardiogram (ECG) sensors including a set of (one or more) electrodes placed in contact with the patient's skin may also serve as heartbeat sensors).
Regarding claim 19, Sasangohar discloses the instructions, when executed by at least one processor, further cause the at least one processor to: activate, upon receiving an input from the user, an arousal monitoring service; provide, to the user, instructions to data acquisition; and determine user contact with the wearable computing device for the data acquisition is sufficient (section 0027, Patients may, for instance, be asked to wear heartbeat sensors e.g., as integrated into smartwatches continuously for a period of time, and to immediately report any SAR clinical events they perceive during that time period via a suitable user input, e.g., a double-tap or other touch based gesture performed on a touchscreen of the smartwatch or other device; such self-reported SAR events are stored along with a time stamp).
Concerning claim 20, Sasangohar discloses the threshold comprises at least one of an activity value, a percentage over a baseline, or a number of arousal events over a period of time (section 0023-0024, With a specified threshold, this probability can be converted into a binary classification (i.e., normal versus SAR event). In accordance with various embodiments, the data pre-processing and classification happen in real time, allowing immediate action to be taken in the event the patient experiences a SAR episode).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792